Citation Nr: 9923832	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus with ankle eversion.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for major depression 
and generalized anxiety disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran, who served on active duty from 
September 1961 to March 1971, appealed that decision to the 
Board for resolution.

By memorandum dated in August 1999, the Deputy Vice Chairman 
of the Board ruled favorably on the veteran's motion to 
advance this case on the docket because the veteran is 
currently homeless.  See 38 C.F.R. § 20.900(c) (1998).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus clearly and 
unmistakably preexisted his period of active duty service, 
and there is no competent medical evidence that the 
underlying condition chronically worsened or increased in 
severity during service.

2.  The veteran's posterior tibial tendonitis is secondary to 
his bilateral pes planus.

3.  There is no competent medical evidence that the veteran 
currently suffers from a stomach condition.

4.  There is no medical evidence linking the veteran's major 
depression and generalized anxiety disorder to his period of 
active military service.

5.  No competent medical evidence links the veteran's 
hypertension to service, to include the use of tobacco in 
service or to nicotine dependency developed in service.

6.  No competent medical evidence links the veteran's 
headaches to service, to include the use of tobacco in 
service or to nicotine dependency developed in service.

7.  The veteran has a diagnosis of PTSD based on his account 
of combat exposure.

8.  The veteran was awarded the Navy Achievement Medal with 
Combat V.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral pes planus with ankle eversion is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a stomach condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for major depression and generalized anxiety disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (1998).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, it 
must then show that the condition was not aggravated in 
service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The threshold question which must be answered with respect to 
these claims, however, is whether the veteran has presented 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that each of the claims is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A claimant must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply, 
a claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.





I.  Bilateral Pes Planus, a Stomach Condition, 
Major Depression and Generalized Anxiety Disorder, 
Hypertension, and Headaches

The veteran claims that he currently suffers from a 
psychiatric disorder, hypertension, and headaches, all of 
which are related to his period of active military service.  
He also claims that his preexisting bilateral pes planus was 
aggravated by service.  Based on a review of the evidence, 
however, the Board disagrees and finds that each of these 
claims is not well grounded.

A.  Bilateral Pes planus with ankle eversion

Service medical records reflect that the veteran had 
bilateral third degree pes planus which was asymptomatic at 
the time of his entrance examination in September 1961.  
Thus, the evidence clearly demonstrates that the veteran's 
bilateral pes planus preexisted his entry into active duty 
service.  Therefore, the crucial issue to be determined is 
whether the veteran's preexisting bilateral pes planus was 
aggravated by service.  

The veteran's service medical records are negative for any 
complaint, treatment or finding related to his preexisting 
bilateral pes planus, nor is there any reference to problems 
associated with either ankle.  In addition, records of post-
service treatment do not include any medical evidence or 
opinion indicating that the veteran's preexisting pes planus 
was in any way aggravated by his period of active service.  
VA outpatient treatment reports dated from December 1996 to 
November 1997 noted the veteran's complaints of pain in both 
feet and ankles.  Treatment reports dated in January and 
April 1997 included diagnoses of varus foot deformity with 
secondary myalgia fasciitis.  A report dated in May 1997 
documented that the veteran had flat feet which were 
currently deformed.  However, none of these reports included 
a medical opinion indicating that this condition was 
aggravated by the veteran's period active military service, 
or that the pain in his ankles was related to service. 

The veteran was afforded a VA compensation examination in 
September 1997 to determine the nature and severity of his 
bilateral foot disability.  The veteran reported pain and 
swelling in both arches and heels, with the right worse than 
the left.  Pain and swelling allegedly increased following 
activities and periods of prolonged standing.  He stated 
these symptoms got worse after his separation from service 
into the late 1970s, with no relief from pain.  The examiner 
indicated he had reviewed a service medical record dated in 
1961 which noted the veteran had bilateral pes planus, third 
degree.  On physical examination, the veteran was shown to 
have bilateral pes with ankle eversion while walking.  The 
examiner concluded that the veteran had bilateral pes planus 
which was diagnosed in 1961, as well as posterior tibia 
tendonitis secondary to his pes planus deformity.  No opinion 
was provided indicating that the veteran's preexisting pes 
planus was aggravated by service. 

A decision by the Social Security Administration rendered in 
July 1999 found that the veteran was disabled due to flat 
feet and hypertension.  This decision, however, did not 
mention the veteran's period of active military service with 
respect to these disorders.

The only evidence suggesting that the veteran's preexisting 
pes planus was aggravated by service is the veteran's own lay 
statements.  However, the record does not reflect that the 
veteran is competent to offer an opinion as to the 
aggravation of his preexisting pes planus as a result of 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In 
this respect, although the veteran can report his symptoms, 
his statements as to the cause of any claimed aggravation 
must be supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In short, absent competent medical evidence to 
support the claim for service connection for bilateral pes 
planus with ankle eversion, the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  




B.  Stomach condition

The veteran maintains that he currently suffers from a 
stomach condition which had its onset in service.  Although 
the record shows that the veteran has reported complaints of 
gastrointestinal pain, no underlying pathology has been 
identified.  Accordingly, as no competent evidence has been 
submitted showing that the veteran currently suffers from a 
stomach condition, his claim for service connection must be 
denied as not well grounded.

The veteran's service medical records make no reference to 
any complaint, treatment or finding for any stomach problems.  
More importantly, no competent medical evidence has been 
submitted which establishes that the veteran currently 
suffers from a diagnosed stomach condition.  Several VA 
outpatient treatment reports disclose that the veteran 
reported stomach pain associated with medication he was 
taking for depression.  In this respect, an April 1997 
treatment report noted the veteran's gastrointestinal 
complaints after having been started on Zoloft.  
Consequently, the veteran was taken of Zoloft in May 1997 and 
started on Paroxetine, with only mild nausea reported.  Later 
that month, the veteran reported nausea, epigastric burning 
and dizziness after taking Paxil.  However, the veteran was 
never provided a diagnosis pertaining to his gastrointestinal 
complaints. 

The veteran was provided various specialty examinations by 
the VA in August and September 1997, none of which included a 
diagnosis regarding a stomach condition.  During a VA 
psychiatric examination, the veteran reported constant 
trouble with vomiting and peptic ulcers which began in 1972, 
just after his separation from service.  Based on these 
statements, the examiner provided a diagnosis of history of 
peptic ulcer disease.  Nevertheless, the examiner did not 
indicate that the veteran currently suffered from this 
condition.

The only evidence that the veteran suffers from a current 
stomach condition which is related to service is the 
veteran's own lay statements.  However, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to a diagnosis of 
a stomach condition.  Accordingly, his lay statements cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection for a stomach condition to be well 
grounded.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 
Vet. App. at 93). 

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from a stomach 
condition which is related to service.  Therefore, as the 
veteran has failed to prove this essential element, the Board 
must conclude that the claim of entitlement to service 
connection for a stomach condition is not well grounded and 
must be denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

C.  Major depression with generalized anxiety disorder

The veteran alleges that he currently suffers from a 
psychiatric disorder which had its onset in service.  While 
the record shows that the veteran has recently been diagnosed 
with major depression and generalized anxiety disorder, no 
medical evidence has been submitted showing a relationship 
between these disorders and service.  The Board, therefore, 
must conclude that the claim for service connection for major 
depression and generalized anxiety disorder is not well 
grounded. 

The veteran's service medical records make no reference to 
any psychiatric problems.  In fact, the veteran was first 
diagnosed with a psychiatric disorder while seeking treatment 
by the VA from December 1996 to November 1997, over twenty-
five years after his service separation.  A January 1997 VA 
outpatient treatment report included an Axis I diagnosis of 
major depression, single episode.  These reports, however, do 
not contain a medical opinion as to the etiology of the 
veteran's depression.

In September 1997, the veteran was provided a psychiatric 
examination by the VA to determine the nature of his 
psychiatric disorders.  During the interview, the veteran 
stated that his problems began in 1972 just after his he was 
separated from active military service.  Based on findings 
from a mental status examination, the Axis I diagnoses were 
major depression, chronic; and generalized anxiety disorder.  
Again, however, the examiner did not provide an opinion as to 
the etiology of these diagnoses. 

As none of the clinical evidence of record contains a medical 
opinion as to the etiology of the veteran's major depression 
and generalized anxiety disorder, there is no medical opinion 
which relates these disorders to his period of active 
military service.  Indeed, the only evidence relating these 
disorders to service is the veteran's own lay statements.  As 
noted, however, the Court has clearly stated that where, as 
in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, 2 Vet. App. at 494-95.  Since the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a psychiatric 
disorder, his lay statements alone cannot serve as a 
sufficient predicate upon which to find the claim for service 
connection well grounded.  See Heuer, 7 Vet. App. at 384 
(citing Grottveit,  5 Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
major depression and generalized anxiety disorder, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  

D.  Hypertension and headaches

The veteran claims that he is entitled to service connection 
for hypertension and headaches because it resulted from 
nicotine dependence which developed during active duty and 
led to continued tobacco use following discharge.  For the 
following reasons, the Board disagrees and finds that each of 
these claims is not plausible or capable of substantiation.

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, such as cardiovascular 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree (10 percent) within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A 
compensable evaluation (10 percent) for hypertension requires 
a diastolic reading that is predominantly 100 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, as in effect prior 
to and on January 12, 1998; see 62 Fed. Reg. 65207-65244 
(1997).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997). 

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed his claim in February 
1997, the statutory change will not affect the disposition of 
this appeal.

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for a disability due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the claimed disability (here, hypertension and 
headaches).  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
(holding that, with respect to questions involving medical 
causation, credible medical evidence is required).

The veteran claims that he currently suffers from 
hypertension and headaches as a result of his nicotine 
dependence.  In statements received in November 1997, the 
veteran said he never smoked prior to enlistment in the 
Marines.  He said he began smoking regularly after enlistment 
because cigarettes were available and affordable.  He related 
that he began smoking between one to two packs of cigarettes 
a day in service, two to three packs a day after his 
separation from service, and that he has never been able to 
quit.  

A service medical report dated in August 1970 noted that the 
veteran smoked a half a pack of cigarettes a day, with no 
indication as to the onset of his smoking.  Moreover, service 
medical records did not identify any elevated diastolic blood 
pressure readings.  See 38 C.F.R. § 4.104, Note following 
Diagnostic Code 7101 (1998).  At no time during service was a 
diagnosis of hypertension ever recorded.  A report from a 
separation examination performed in March 1971 included a 
blood pressure reading of 170/80, with no diagnosis of 
hypertension provided.  At that time, the veteran also denied 
ever having high blood pressure.  Service medical records 
also do not reflect that the veteran suffered from headaches.  
Thus, no chronic disability pertaining hypertension or 
headaches is shown to have been present during service.  
Savage, supra.

The medical evidence developed post-service fails to show the 
onset of hypertension to a compensable degree within the one-
year period following the veteran's discharge from service, 
nor is a continuity of relevant symptomatology shown.  The 
veteran was first shown to be hypertensive in 1996, more than 
twenty-five years after his separation from service.  VA 
outpatient treatment reports dated from December 1996 to 
November 1997 included several diagnoses of hypertension.  A 
report from a VA examination performed in September 1997 also 
included a diagnosis of hypertension.  Nevertheless, none of 
these reports included a medical opinion which related the 
veteran's hypertension to service or to nicotine dependence 
during service. 

The post-service medical evidence also shows that the veteran 
did not report headaches until many years after service, and 
that his headaches may be related to medication for high 
blood pressure.  The only diagnosis pertaining to headaches 
is contained in VA neurological examination report dated in 
August 1997.  That report noted the veteran's complaints of 
flashbacks and anxiety attacks with associated dizziness and 
headaches.  The veteran said his headaches occurred while he 
was taking a variety of medications for high blood pressure.  
He explained that his headaches had gotten better after his 
medications had been adjusted.  The diagnosis was tension 
headaches.  The examiner did not provide an opinion as to the 
etiology of the veteran's headaches, and did not mention the 
veteran's nicotine dependence. 

The only evidence linking nicotine dependence, hypertension 
and headaches to service consists of the veteran's own 
statements.  However, as a lay person, he is not competent to 
render a diagnosis of nicotine dependence, hypertension, or 
headaches, or to render an opinion concerning the etiology of 
any of these disorders.  Therefore, the veteran's claim must 
be denied as not well grounded.  See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 494-95.

E.  Conclusion

The Board has determined that each of the veteran's claims 
for service connection is not well grounded.  Therefore, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims.  See Epps, 126 F.3d at 
1469 ("[T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").

The Board also recognizes that the claim of entitlement to 
service connection for bilateral pes planus with ankle 
eversion is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied that claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground any of the above claims.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The veteran has alleged that he 
received treatment by the VA for several of his disorders 
between 1971 and 1972.  Following a request by the RO, 
however, no such records were identified.  The Board also 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for each of the benefits sought, and the reasons why 
the current claims have been denied.  Id.

II.  Post-Traumatic Stress Disorder

The veteran's asserts that he currently suffers from PTSD as 
a result of several stressful incidents he experienced during 
his military service in Vietnam.  After reviewing the 
evidence of record, the Board agrees and finds that service 
connection for PTSD is warranted. 

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  
Accordingly, service connection for PTSD requires: [1] 
medical evidence establishing a clear diagnosis of the 
disorder; [2] credible supporting evidence that the claimed 
in-service stressor actually occurred; and [3] a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain some corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Such corroborative evidence cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).

The veteran reported that he experienced several stressful 
events while serving in Vietnam.  The veteran disclosed he 
was a cook while serving in Vietnam, during which time there 
were periods in which dead bodies were stored with the 
companies food in a refrigerator he used.  The veteran also 
indicated that he had participated in combat on several 
occasions when his company came under attack.  The veteran's 
DD Form 214 reflects he was awarded the Navy Achievement 
Medal with Combat V.  As this military citation is awarded 
for having engaged in combat with the enemy, the veteran's 
lay testimony regarding the reported stressors associated 
with combat must be accepted by the Board as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence is necessary. 

The record also contains several PTSD diagnoses based on the 
veteran's participation in combat.  In this respect, in 
letters dated in March 1998 and March 1999, a VA psychologist 
concluded that the veteran suffered from PTSD based on his 
participation in combat while serving in Vietnam.  VA 
outpatient treatment report dated from December 1996 to 
November 1997 also included diagnoses of PTSD based as a 
result of combat.  Accordingly, as there is current medical 
evidence establishing a clear diagnosis of PTSD, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors, the 
Board finds that service connection for PTSD is warranted. 







ORDER

In the absence of evidence of a well-grounded claim, service 
connection for bilateral pes planus with ankle eversion is 
denied.

In the absence of evidence of a well-grounded claim, service 
connection for a stomach condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for major depression and generalized anxiety 
disorder is denied.

In the absence of evidence of a well-grounded claim, service 
connection for hypertension is denied.

In the absence of evidence of a well-grounded claim, service 
connection for headaches is denied.

Service connection for post-traumatic stress disorder is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







